Citation Nr: 1738557	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO. 13-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for cold injury residuals of the bilateral upper extremities.

2. Entitlement to service connection for a low back disorder, to include as secondary to service-connected cold injury residuals of the lower extremities.

3. Entitlement to service connection for a bilateral knee disorder as secondary service connected cold injury residuals of the lower extremities.


ORDER

Service connection for cold injury residuals of the bilateral upper extremities is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.

FINDINGS OF FACT

1. There was no cold injury of the upper extremities in service and there are no cold injury residuals of the upper extremities.

2. Thoracolumbar spine arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; a low back disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

3. A knee disorder is not related by causation or permanent worsening to a service-connected disability or disabilities.


CONCLUSIONS OF LAW

1. The basic eligibility criteria regarding the claim of entitlement to service connection for cold injury residuals of the upper extremities have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. A low back disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; thoracolumbar spine arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3. A bilateral knee disorder is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from February 1979 to November 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the RO in Newark, New Jersey.

In September 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

The RO previously denied service connection for knee disabilities on a direct service connection basis. The RO limited its consideration of the issue in the decision on appeal to a secondary service connection etiology. Direct service connection was not considered. As new and material evidence would be required to reopen the claim on a direct service connection basis, and as that matter has not been adjudicated by the RO, the Board does not have jurisdiction over such a claim.

However, at the Board hearing, the Veteran appears to have raised the issue of entitlement to service connection for knee disabilities on a direct basis. The Veteran is advised that his testimony does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a). The RO should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits, to include an application to reopen.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 
	
For specific enumerated diseases designated as "chronic" (such as arthritis) there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The presumptive diseases include arthritis, but do not include cold injury. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records reveal a June 20, 1977, complaint of pain to the right knee, which had been injured while playing pushball. On examination, there was slight swelling. A medial collateral strain was diagnosed. An ACE bandage was applied to the inner aspect of the knee. The Veteran was given a light duty profile for 1 week. On June 29, 1977, the Veteran returned, still with slight swelling and tenderness in movement. The profile was extended for another 5 days.

On March 9, 1978, the Veteran was seen for complaint of pain and swelling to the right knee for 1 day. The examiner noted the prior medial collateral strain. On examination, there was no distress. Knees were symmetrical without swelling or discoloration, and were not tender to palpation. The Veteran kept his quadriceps tightly flexed during the visit, but he relaxed them when distracted. The examiner was able to test the cruciate ligaments while he was sitting, and there was no anterior or posterior instability. The assessment was arthralgia right knee-questioned hysterical reaction. The examiner prescribed aspirin.

On June 19, 1978, the Veteran was seen for complaint of left knee pain with onset while practicing karate kicks. On examination, the knee was not swollen, but hurt when flexed. The assessment was hyperextension injury to left knee. An addendum note describes hyperextension of the left knee with tenderness over the lateral collateral ligament, medial collateral ligament, and popliteal ligament.

On July 28, 1978, the Veteran was seen for recurring pain from a pushball injury approximately 10 months previous. The Veteran reported pain with exercising, but that week, pain had been sporadic with just walking. Pain was noted with flexion between 0 degrees and 90 degrees. There was slight tenderness in the medial area and slight indenture of the ligament. The assessment was a re-strained medial collateral strain.

On August 17, 1978, the Veteran was seen for right leg pain from a pushball accident approximately 1 year prior. Pain would come and go. For the previous 2 days, the pain had not gone away. Pain was described as shooting down his shins. The assessment was an injured right knee. 

On August 21, 1978, the Veteran was seen for complaint of pain in the right knee for 10 months. He reported having problems with the knee ever since. Pain was increased with physical movement and the knee would give out and make walking or moving difficult. The right knee was slightly swollen. Pain was noted on palpation on both sides of the right knee. He could not extend the knee fully. There was limited range of motion and throbbing pain along the lateral side of the right knee. The assessment was injured right knee with possible stretching of meniscus.

On August 22, 1978, the Veteran requested pain medication for a swollen knee secondary to an old medial collateral strain. On examination, effusion was noted over the medial collateral ligament. Range of motion was severely limited.

On March 21, 1979, the Veteran was seen for complaint of back pain from the lower back to mid-section after he fell in a pit in the motor pool, about 5 feet. On examination, range of motion was good. There was no diagnosis.

On August 27, 1979, the Veteran was seen for back pain with stabbing sensation along the small of the back. The Veteran reported that the pain started 4 months prior. The Veteran reported falling into a pit while walking with the low back hitting the edge of concrete. The assessment was localized low back pain and low back strain.

A January 16, 1980, treatment note reveals the Veteran sustained 1st degree burns to his hands. 

A March 11, 1980, treatment notes reveals the Veteran had been lifting boxes for more than a week and had pain in both knees. The assessment was bilateral knee pain. 

On March 18, 1980, the Veteran was seen after he injured his right thigh playing baseball. The assessment was an abrasion of the posterior right thigh. 

On September 6, 1980, the Veteran was seen for complaint of a left knee injury. He reported that he was riding a bike and struck the corner of a building the previous day. Examination revealed swelling and tenderness of the left knee and some discoloration. The assessment was a possible twisted knee. A September 8, 1980, follow-up reveals a severe contusion of the left knee. 

On August 24, 1982, the Veteran was seen for complaint of chest and back pain. The assessment was rule-out muscle spasm. 

An August 25, 1982, Triage Note reveals the Veteran was seen for complaint of chest pain following a back trauma (fall from ladder) 3 or 4 weeks prior. The assessment was a strain. 

On March 30, 1983, the Veteran was seen for complaint of cold weather injury. He had reportedly been on guard duty for 10 hours and noticed pain in both feet, then numbness. On examination, there were bilateral paresthesias on the feet to 3 inches above the ankle. No pain sensation was present. 

On April 1, 1983, the Veteran was seen with 3-day history of cold weather injury to the feet, described as 1st degree cold weather injury. 

On April 14, 1983, the Veteran was seen for complaint of pain and numbness in both legs and feet since April 1st. 

An April 15, 1983, Neurology Note reveals a history of cold injury since approximately April 1, 1983, with no complaints of pain of the feet or legs. The impression was a possible sensory neuritis with evidence of motor or sensory neuropathy. 

On September 29, 1983, the Veteran was seen for whirlpool treatment of his ankle. During the treatment, he complained of back pain. He was given a heating pad which provided full relief.

In addition to the above, the Veteran was treated on several occasions for a laceration of the right long finger, for which service connection has been granted. 

A Medical Evaluation Board was conducted due to a right ankle injury for which service connection has been granted. A September 18, 1984, examination was otherwise unremarkable with reference to the musculoskeletal system. 

The September 24, 1984, Service Separation Examination reveals pertinently normal findings for the upper extremities, spine, and lower extremities, with the exception of the right ankle injury. The Veteran completed a Report of Medical History on which he reported no history of, or current, recurrent back pain. 

The Board notes that the Service Separation Examination and Report of Medical History at Service Separation provide probative evidence that, to the extent of any injuries to the knees, low back, and upper extremities during service, there was no resulting disability at service separation. 

After service, the Veteran filed his initial service connection claim in January 1985, within 1 year of service separation. At that time, he specified claimed disabilities of the right ankle, both knees, both feet, and his right hand (long finger). 

A March 1985 VA General Medical Examination, conducted to evaluate the Veteran's claims for service connection, reveals complaint of left knee pain. The Veteran reported that he struck his knee on the edge of a brick (wall) while in service in 1980. According to the Veteran, the right knee hit some rock at the same time, and he thinks it was injured too. The VA examiner ordered X-rays, which were negative, showing no degenerative or arthritic changes in either knee. Right hand X-rays were also negative.

In an April 1985 decision, the RO denied service connection for both knees on a direct service connection basis, finding that the injuries in service were acute and transitory and had not resulted in residual disability. The Veteran did not appeal that decision. Service connection for disabilities of the right ankle and right long finger was granted. Service connection for cold injuries to the lower extremities was denied.

The Veteran subsequently applied to reopen the claim regarding cold injury to the lower extremities and the bilateral knee disorder. 

A March 2000 VA Cold Injury Examination reveals the Veteran's reported history of incurrence of a cold injury to his feet and legs while he was stationed in Korea. He reported that he also developed thrombophlebitis. He was treated with intravenous medication. At the time of the examination, he was not on any medication for phlebitis. There were no acute changes of phlebitis or varicose veins noted. There was no redness or swelling. The diagnosis was cold injury to the feet and legs with residuals, status-post thrombophlebitis in service. He was also found to have degenerative changes of the left knee. He noted that he injured his left knee while in Korea in 1979 or 1980. He hit a corner of a brick wall with his left knee. He reported having a left knee arthroscopy in 1985 for torn cartilage. He denied any problems with the right knee. 

In a May 2000 decision, the RO granted the claim for cold injury residuals of the bilateral lower extremities, but denied reopening of the bilateral knee claim. 

In the context of the current claim, an April 17, 2009, MRI of the right knee reveals severe degenerative changes of the right knee, most severe of the medial compartment, with a marked chronic degenerative tear of the medial meniscus.

An August 2010 VA Joints Examination reveals diagnoses of lumbar degenerative disc disease and bilateral knee degenerative joint disease. The examiner noted that the Veteran was over 400 pounds and the knee examination was very limited due to the size of his legs. Addressing the secondary service connection theory, the examiner opined that there was no correlation between the service-connected cold weather injuries and the claimed disorders. This is due to the fact that the Veteran did not have an altered gait, and the cold injuries were not severe enough to alter his gait. The examiner opined that morbid obesity may play a role in his degenerative joint disease. With respect to the back condition, the examiner also opined that his back condition was less likely as not related to military service. This is due to the fact that, despite incidences of complaints of back pain, there is no evidence of enough trauma to cause degenerative joint disease years later.

After a review of all of the evidence, the Board finds that there are no current cold injury residuals to the bilateral upper extremities; a low back disorder is not related to service or to any service-connected disability; and, a disorder of the bilateral knees, or either knee, is not related by causation or aggravation to a service-connected disability. 

Regarding the claimed cold injury residuals of the upper extremities, while the Veteran was treated for cold injuries in service, those treatment records are specific to his feet and lower legs. There is no reference to cold injuries or complaint of cold injuries to the upper extremities. The Veteran was treated for a right hand laceration; however, service connection has been granted for that disability. The Board finds it reasonable to conclude that the absence of notation of upper extremity cold injuries is significant in the context of the post-injury treatment reports. It would be expected that all complaints and pertinent findings would have been recorded by the examiner to determine the extent of injury and the requirements for treatment. 

This finding is bolstered by the normal clinical examination of the upper extremities at service separation and by the absence of pertinent complaints or findings when examined just after service in March 1985. Also significant, an examination for claimed cold injuries in March 2000 did not expose any injuries to the upper extremities. In an examination report conducted specifically for complaint of cold injuries, the absence of findings for the upper extremities is significant. 

Finally, the Board notes that the Veteran has not provided or identified post-service treatment records identifying cold injury residuals of the upper extremities. He was provided an opportunity to submit or identify such records at the Board hearing and he did not do so. 

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, entitlement to service-connection is specifically limited to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1131. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the low back, the Board acknowledges that the Veteran was treated for low back complaints in service. However, the findings were always of muscular strains or sprains. There is no reference to any disc or joint injury. Also significant is the normal examination of the spine at service separation. To the extent of any injury in service, this is conclusive evidence that there was no disability of the spine at the time of service separation, particularly in the context of his concurrent statement that he had no history of, or current, recurrent back pain.

With respect to secondary service connection for the low back and the knees, which is the only theory being considered with respect to the knees, the Board finds that the VA examiner's opinion in August 2010 is persuasive. That examiner positively related the current low back disorders and knee disorders to the Veteran's weight of over 400 pounds. The examiner found direct service connection relationship between the back disorder and service, and found no altered gait to support a secondary service connection relationship between the cold whether injuries and current knee and back disorders. 

There is no medical opinion that conflicts with that of the August 2010 examiner on the question of direct or secondary causation of the back disorder, and secondary causation of the knee disorders. 

The Board has considered the Veteran's lay assertions regarding each of his claims. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that relating a current diagnosis of disease processes such as thoracolumbar spine degenerative joint disease and/or degenerative disc disease to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires knowledge of the potential causes of these diseases and the inherently medical question of how a temporally remote injury in service may have contributed to bring about current disease. These are not matters which are capable of lay observation. The same is true with respect to relating knee or spine disorders to the service-connected cold injuries. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed low back disorders and service or between the claimed low back disorders and knee disorders and service-connected disabilities. 

In sum, the Board finds that there was no cold injury of the upper extremities in service and there are no current cold injury residuals of the upper extremities. The Board finds that thoracolumbar spine arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; and, a low back disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities. The Board also finds that a knee disorder (bilateral or unilateral) is not related by causation or permanent worsening to a service-connected disability or disabilities. In light of these findings, the Board concludes that service connection for claimed cold injury residuals of the upper extremities, a claimed low back disorder, and claimed knee disorders, is not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in July 2010 and September 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

For the back and knee issues, the RO has also obtained medical examinations and medical opinions. The Veteran's attorney has asserted that the examination for the knees was inadequate because the Veteran was not tested by a neurologist. The Board finds no inadequacy regarding the August 2010 opinion as it pertains the knees. The issue on appeal is limited to secondary service connection. The opinion is against any secondary relationship because the asserted alteration in gait was found to be absent. Moreover, the August 2010 examiner is competent to determine what type of testing and medical expertise is required to adequately evaluate the claim. The Veteran's lay assertions are not competent as to this question. The Veteran was afforded additional time to obtain another opinion. However, he has not done so. 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the cold injury of the upper extremities. However, the Board finds that a VA examination is not necessary in order to decide this claim. The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. 79. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

The Veteran's service treatment records are devoid of any complaints or treatment for cold injury of the upper extremities. While the Veteran was treated for cold injuries of the feet, there is no reference to complaint of or treatment for such injury to the hands or upper extremities. In light of the Veteran's treatment for cold injuries to the lower extremities, it is reasonable to expect any cold injuries of the upper extremities would have also been noted. As the only evidence that the Veteran's claimed upper extremity disorders are related to cold injury in service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence, the Board finds that referral for a VA medical examination is not warranted. Moreover, while he attributes back and knee claims to a change in gait due to his service-connected cold injuries of the lower extremities, the August 2010 examiner found that there was no change in gait and that his lower extremity cold injuries were not severe enough to cause a change in gait. Accordingly, an opinion regarding secondary service connection is also not warranted. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 30 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: John P. Dorrity, Agent, Ocean County Veterans Service Bureau 

Department of Veterans Affairs


